Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State commissioner, dated February 7, 1980 and made after a statutory fair hearing, as affirmed the determination of the respondent local agency insofar as it removed petitioner’s needs from the public assistance budget for 30 days because of her alleged failure to co-operate with the agency’s work incentive program. Petition granted, and determination annulled, insofar as reviewed, on the law, without costs or disbursements. The sole evidence submitted by the agency at the hearing was hearsay. It was not corroborated by the testimony of the petitioner and therefore cannot constitute the substantial evidence upon which an administrative decision must be based (see Matter of Ayala v Toia, 59 AD2d 739). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.